Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch Sr., A.J.), entered June 3, 2004. The order, among other things, dismissed counterclaims one through six as time-barred and, alternatively, dismissed counterclaims two and six as barred by the statute of frauds.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying the motion of counterclaim defendants Frank A. Amendola and Joseph E Bruno and the amended cross motion with respect to counterclaims one through four and reinstating those counterclaims and as modified the order is affirmed without costs.
Same memorandum as in Amendola v Kendzia (17 AD3d 1105 [2005]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Hayes, JJ.